Citation Nr: 1550421	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  06-25 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 80 percent prior to January 16, 2014 for a service-connected seizure disorder.

2. Entitlement to a rating in excess of 50 percent prior to February 6, 2014 for service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to an earlier effective date for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).

5. Entitlement to SMC based on a need for regular aid and attendance of another person prior to January 16, 2014.

6. Entitlement to automobile/special equipment adaptation.

7. Entitlement to special home adaptation/specially adapted housing. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974 with active duty for training service from October 1989 to September 1990.  He had additional service in the Army Reserves from October 1983 to August 1995. 

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2001 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas and Oakland, California, respectively.  Jurisdiction has been retained by the RO in Oakland, California.

The Veteran was scheduled to testify before a Veterans Law Judge during a personal hearing in Washington, D.C. in July 2015.  However, by correspondence dated in May 2015, the Veteran indicated that he was no longer able to make it to the hearing and that he wanted his claims to be decided on the record.  His request for a Board hearing is thereby considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Veteran submitted additional evidence after the case was certified to the Board without a waiver of the right to review by the RO.  The additional evidence included a recitation of the applicable regulations, a report from M.O., M.D. indicating the Veteran's need for in-home health services, and a mental health clinic referral sheet.  The Board finds that the evidence is redundant of arguments made throughout the record.  The Veteran has previously submitted multiple statements from health professionals regarding his need for aid and attendance.  

Moreover, the evidence is not pertinent to the issues decided herein.  The medical reports are dated in October 2015 and highlight his need for aid and attendance and mental health counseling.  The Board concedes that the Veteran needs aid and attendance and has a mental health condition.  Rather, the issues before the Board include the effective date of aid and attendance and the disability rating of his service-connected PTSD.  Finally, although the mental health clinic referral sheet indicates that the Veteran "needs accessible/ramp", there is no indication that this is based on the Veteran's service-connected disabilities.  The existing record also includes multiple contentions of the Veteran needs a ramp due to his wheelchair use.  As such, referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c).  

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, for the reasons set forth in greater detail below, the Board will address the issue of entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).







FINDINGS OF FACT

1. Prior to June 8, 2012, the Veteran is shown to have had 5 to 6 major seizures per year.

2. From June 8, 2012, the Veteran is shown to have at least 1 major seizure per month. 

3. Since March 20, 1994, the Veteran's PTSD resulted in him being demonstrably unable to obtain or retain employment. 

4.  The Veteran's PTSD is evaluated as 100 percent disabling since March 20, 1994, his seizure disorder was evaluated as 80 percent disabling from May 6, 1996 to January 16, 2014, and a TDIU has been in effect since May 6, 1996.

5. The assignment of a 100 percent schedular rating for PTSD for the period prior to May 6, 1996, which was the Veteran's only service connected disability at that time, renders his claim for an earlier effective date for TDIU moot.  

6. A factual need for aid and attendance has been established from July 30, 2008 based on the Veteran's physical incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

7. The Veteran's service-connected disabilities do not result in loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes.

8. The Veteran's service connected disabilities do not result in loss or permanent loss of use of one or both lower extremities, blindness in both eyes, or loss of use of one or both hands.



CONCLUSIONS OF LAW

1. Prior to June 28, 2012, the criteria for a rating in excess of 80 percent for the Veteran's service-connected seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.121, 4.124a, Diagnostic Code 8910 (2015).

2. From June 28, 2012, the criteria for a 100 percent rating for the Veteran's service-connected seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.121, 4.124a, Diagnostic Code 8910 (2015).

3. The criteria for a disability rating of 100 percent for PTSD since March 20, 1994 have been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to November 7, 1996); 38 C.F.R. §§ 3.102 , 4.3, 4.130, Diagnostic Code 9411 (effective since November 7, 1996).

4.  The criteria for S at the housebound rate, effective March 20, 1994, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2015).

5. The criteria for entitlement to TDIU have not been met prior to May 6, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.341(a), 4.16 (2015).

6. The criteria for special monthly compensation based on a need for regular aid and attendance of another person have been met from July 30, 2008.  38 U.S.C.A. §§ 5103, 5013A, 5107, 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2015).

7. The criteria for entitlement to a certificate of eligibility for automobile and/or specially adapted equipment only have not been met.  38 U.S.C.A. §§ 3902, 5107 (West 2002); 38 C.F.R. § 3.102, 3.808, 4.21, 4.40, 4.63 (2015).

8. The criteria for entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations have not been met.  38 U.S.C.A. § 2101, 5107 (West 2002); 38 C.F.R. § 3.102, 3.809, 4.21, 4.40, 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.

The appeal arises in part as the result of the initial evaluations assigned after the September 2001 rating decision granted service connection for a seizure disorder and PTSD.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the claims regarding increased ratings for a seizure disorder and PTSD, these deficits are deemed to be non-prejudicial to this claim.

Similarly, the Veteran's claims for an earlier effective date for TDIU and special monthly compensation result from disagreement with the effective date assigned after the awards were granted.  Accordingly, as these are downstream issues, no additional VCAA notice is required.  VAOPGCPREC 8-2003.

Regarding the issues of entitlement to automobile/special equipment adaptation and entitlement to special home adaptation/specially adapted housing, a letter was sent to the Veteran in December 2008 that meets the statutory notice requirements.  Neither the Veteran nor his representative has alleged any error in not receiving a fully compliant notice.  Any failure to provide such notice is harmless.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing harmless error). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2015).  The RO associated the Veteran's available service treatment records and post-service treatment records with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in February 1997 and July 2002 pertinent to the Veteran's claims.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes.  The VA examination reports are comprehensive and adequately address the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on examination.

The Board concludes that all the records and medical evidence to make adequate determinations as to the Veteran's claims have been obtained.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).



A. Seizure Disorder

Historically, service connection for a seizure disorder was granted by the Board of Veterans' Appeals in an August 2001 decision.  In a September 2001 rating decision, the Regional Office effectuated the Board's grant and assigned a 10 percent rating from May 6, 1996, the date of the Veteran's original claim.  The Veteran perfected his appeal of the 10 percent rating and in an August 2002 rating decision, the Regional Office increased the Veteran's rating to 80 percent, effective from May 6, 1996.  By a September 2005 decision, the Board of Veterans' Appeals denied entitlement to an earlier effective date for service connection for a seizure disorder and remanded entitlement to an increased rating.  By a September 2014 rating decision, the Regional Office increased the Veteran's seizure disorder rating to 80 percent effective May 6, 1996 and to 100 percent from January 16, 2014.  The Veteran seeks entitlement to a rating in excess of 80 percent for his service-connected seizure disorder prior to January 16, 2014. 

The Veteran's seizure disorder is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8999-8910.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.

Diagnostic Code 8910 (grand mal epilepsy) provides a 100 percent evaluation for averaging at least 1 major seizure per month over the last year and an 80 percent evaluation is warranted for averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  38 C.F.R. § 4.124a, Diagnostic Code 8910.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Id., at Note 1.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  Id., at Note 2.

Treatment notes dated in June 1997 indicate that the Veteran had a seizure the previous week although he was taking his medication.  He was put on medication after having 2-3 seizures per week.  The medication stopped the seizures for several weeks.  The physician noted that the Veteran "has too many seizures to be able to drive or to operate machinery or engage in any work in which his having a seizure would endanger him or others."  

During the VA examination in July 2002, the examiner noted that the Veteran was prescribed medication for his seizures.  He indicated that the Veteran has petite mal seizures about 2 times per month and 5 to 6 grand mal seizures in a year. He has seizures when he runs out of mediation.  When he has seizures, his entire body shakes and he at times loses control of his bowel or bladder.  The seizures can last from a few minutes to 4 hours.  He indicated that the seizures prevent him from driving a truck, participating in sporting activities, fishing, working on machinery, and driving a boat.

The Veteran's treatment records dated from 2002 through 2012 document the Veteran's treatment for a seizure disorder and address the medications that he was receiving.  However, there is no evidence that the Veteran had one major seizure per month during this time. 

A neurology note from August 2004 notes that the Veteran's seizure disorder "remains under good control" on his medication.  Although he had a seizure a few weeks prior to the appointment, he had not had any others.  

An August 2008 statement from the Veteran's wife notes that the Veteran's epilepsy worsened. 

Based on the above, the Board finds that a rating in excess of 80 percent is not warranted for the Veteran's service-connected seizure disorder.  There is no evidence that the Veteran had at least one major seizure per month during this time.  Rather, the only clinical evidence from this time indicates that the Veteran, by his own report, has about 5 or 6 major seizures per year.  

Neurology treatment notes dated June 28, 2012 indicate that the Veteran reported taking daily medication for his epilepsy.  He stated that he loses consciousness during the convulsions and his caregiver stated that he has total body convulsions about 2-3 times a week for about 30 minutes each.  She said he is non-responsive during that time.  

Based on the above, the Board finds that a 100 percent rating is warranted from June 28, 2012, the date showing that the Veteran has at least one major seizure per month, described as loss of consciousness and full body convulsions.  

As for extra-schedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's seizure disorder prior to January 16, 2014.  The Veteran's disability is manifested by seizures that impair the Veteran's ability to drive, participate in sporting activities, and work on machinery.  The rating criteria, specifically the notes identifying the symptoms of major and minor seizures, contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

B. PTSD

Historically, service connection for the Veteran's PTSD was granted by the Board of Veterans' Appeals in an August 2001 decision.  In a September 2001 rating decision, the Regional Office effectuated the Board's grant and assigned a 10 percent rating from March 20, 1994, the date of the Veteran's original claim.  The Veteran perfected his appeal of the 10 percent rating and in an August 2002 rating decision, the Regional Office increased the Veteran's rating to 50 percent, effective from March 20, 1994.  By a September 2005 decision, the Board of Veterans' Appeals denied entitlement to an earlier effective date for service connection for PTSD and remanded entitlement to an increased rating.  By a September 2014 rating decision, the Regional Office increased the Veteran's PTSD rating to 100 percent effective February 6, 2014.  The Veteran seeks entitlement to a rating in excess of 50 percent for his service-connected PTSD prior to February 6, 2014.  

The RO has listed the Veteran's service-connected PTSD as being rated under Diagnostic Code 9411.  During the time frame of this appeal, effective November 7, 1996, VA revised the criteria for diagnosing and evaluating mental disorders, including PTSD.  The Board will evaluate the Veteran's claim under the "old" schedular criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise. Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.   

However, none of the above cases or General Counsel  Opinions specifically prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable DCs at 38 C.F.R. §§ 4.130 and 4.132 to the period on or after the effective dates of the new regulations. 

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change. See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g)  (West 2002 & Supp. 2012) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

Under the old rating criteria for PTSD, Diagnostic Code 9411 in effect prior to November 7, 1996, a 50 percent evaluation is warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired, and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.

A 70 percent disability rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

A 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in a profound retreat from mature behavior, and the veteran is demonstrably unable to obtain or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  See Hood v. Brown, 4 Vet. App. 301, 303 (1993).  VA's Office of General Counsel  issued a precedent opinion concluding that "considerable" was to be construed as "rather large in extent or degree."  See VAOPGCPREC 9-93.  The Board is bound by this interpretation of the term "considerable." See 38 U.S.C.A. 
§ 7104(c).

Under the new rating criteria for PTSD, Diagnostic Code 9411 effective November 7, 1996, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity sue to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-V, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130  [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

During a VA examination in February 1997, the Veteran reported taking medication for PTSD.  The Veteran was noted to be cooperative, oriented to time, place, and person, and with a generally appropriate affect.  His judgment and insight were fair.  His peer relationships were poor because he said he avoids people and keeps to himself.  He indicated that he had a bad temper and is irritable.  The Veteran reported nightmares every night and recurring dreams.  His memory and concentration were diminished and his energy was low.  He also reported feeling depressed all the time and having suicidal thoughts off and on.  He claimed to have auditory and visual hallucinations and had paranoia.  A GAF of 40 was assigned.  

Treatment in November 1997 notes that the Veteran reported 2 major episodes of rage, one totally unprovoked and the other in response to his residence being burglarized.  He was noted to be odorous and in dirty clothing.  He had good eye contact, normal rate and pattern of speech, and his thought processes were intact and goal-oriented.  There was no evidence of delusions or other psychotic thought.  His affect was somewhat restricted but generally appropriate to content.  

A VA psychiatric examination from July 1998 indicated that the Veteran had not worked since 1992.  He was homeless and spending his nights at various shelters.  The examiner observed that the symptoms of the Veteran's PTSD resulted in major interruptions in his daily routine and have made it "impossible" for him to persist at even simple tasks on a regular, dependable basis.  He was assigned a GAF of 40.

In August 1998, the Veteran reported that he had not taken his medication for 2 weeks because they were stolen while he was out of town.  He indicated that he had recurrent nightmares, irritability, and paranoia, symptoms he said were similar to those he experienced before he started the medication.  The physician stated that the Veteran's mood was dysphoric and irritable, his speech was spontaneous, affect was restricted, and he was angry and withdrawn.  Thought processes were generally goal-oriented with no evidence of delusional material.  He recognized his symptoms and understood that the paranoia was not real.  In September 1998, the Veteran attended his psychiatry appointment with his aide and reported increasing irritability and paranoia.  He said he was hearing voices and had paranoid ideation, causing him to look in closets and under beds.  He indicated he was having more nightmares, insomnia, poor appetite, and was unable to concentrate.  The examiner noted that the Veteran was clean, groomed, had a restricted affect, and a dysphoric and anxious mood.  His speech rate and pattern were normal with no intrusions.  Thought processes were goal-oriented, logical, and he had good insight that the hallucinations were not real.  He reported that his family no longer wanted to be around him.  

In February 1999, the Veteran reported better control of his mood and behavior since starting his medication.  His sleep was generally good and his appetite was fair.  His interest and motivation were improving.  The physician noted that the Veteran had full affect, good eye contact, spontaneous speech without response latency, and a euthymic mood.  His thought processes were goal-oriented and logical and there was no evidence of psychotic process, hallucinations, or delusions.  In December 1999, the Veteran complained of interval insomnia and dysphoria.  He still had paranoia and acts suspiciously, fearing that others are determined to harm him.  He denied suicidal ideation.  

In May 2000, the Veteran reported that he was homeless, living with relatives or in shelters.  He stated he had recurrent depression and anhedonia.  The psychiatrist noted the Veteran's last GAF score of 50 from March 1999 and stated that the Veteran had good eye contact, restricted affect, and a dysphoric mood.  He had spontaneous speech of a normal rate and pattern.  His thoughts were intact, goal-oriented, logical, and there was no evidence of psychotic process. 

Treatment notes dated in July 2001 indicate that the Veteran's last GAF score from June 2001 was 55.  He had good eye contact, restricted but congruent affect, adequate hygiene and grooming, his thoughts were intact, he was goal-oriented, and there was no evidence of psychotic process or delusions.  He denied feeling hopeless or helpless and was optimistic for the future. 

During the VA examination in July 2002, the Veteran reported having nightmares and flashbacks related to service.  He noted recurrent memories that intrude into his consciousness and interfere with his sleep.  He also indicated that he has irritable mood, hypervigilance, and difficulty with social and interpersonal relationships.  He denied any social or interpersonal relationships and stated that he had no hobbies or leisure pursuits.  He had no history of suicide attempts.  The examiner described the Veteran as relaxed and cooperative.  He answered questions "in a relevant manner" and revealed no impairment in thought process or communication.  He denied delusions, hallucinations, and suicidal and homicidal ideation.  He maintained good eye contact and his personal hygiene was adequate.  He was oriented as to time, place, and person.  His memory for recent and remote events was intact and he had no obsessive or ritualistic behavior.  He denied panic attacks, depression, and loss of impulse control.  He did endorse sleep impairment from nightmares.  The examiner assigned a GAF of 45, indicating serious distress and dysfunction, with marked impairment in social and occupational functioning. 

A psychiatry note from August 2002 notes that the Veteran was cooperative, maintained good eye contact, and had normal rate and pattern speech.  Additionally, his affect was restricted, his mood was angry, and his thought processes were logical, goal-oriented, and focused.  There was no evidence of loose associations and his grooming and hygiene were good.  

A VA mental health note from February 22, 2012 noted that the Veteran was not taking medications.  The Veteran reported poor sleep due to nightmares.  He indicated that he had "driven away" 3 caretakers and has been unable to have relationships with other people, including his children who live nearby.  He attributes this to his irritability, anger, and mood swings.  He stated he hears voices and had paranoia when alone.  He stated that he feels very depressed most days, endorses anhedonia, low energy, poor concentration, and poor appetite.  The Veteran noted that he has heard voices for many years and sometimes he cannot distinguish between what is real and what is not real.  He also has hallucinations and is generally paranoid and anxious.  He reported losing his temper easily and that he sleeps only 1-2 hours a night because of pain and violent memories.  He noted that he was hospitalized in 1995 or 1996 for suicidal ideation without an attempt.  He denied any leisure activities, hobbies, or exercise activities.  The examiner described the Veteran as fairly well-groomed, cooperative, forthcoming, speech with normal volume, a very depressed mood, a dysthymic, constricted affect, and a linear and logical thought process.  He denied any active suicidal ideation and homicidal ideation.  A GAF score of 45 was assigned.

Based on the above, the Board concludes that the evidence is in equipoise as to whether from March 20, 1994 to February 6, 2014, the Veteran's PTSD resulted in him being demonstrably unable to obtain or retain employment.  The symptoms of his PTSD have certainly fluctuated during this period.  Many of the symptoms listed for a higher rating under the "new" criteria have not been shown.  There is also no evidence that he experienced total incapacitating psychoneurotic symptom.  However, the Veteran's inability to work due to his PTSD has remained relatively consistent.  He has been unemployed since initiating his claim for benefits.  Multiple GAF scores in the 40s have been assigned, which are indicative of serious symptoms and the inability to keep a job.  The GAF scores of 40, which were assigned on examination 1997 and 1998, denote an inability to work.  The 1998 examiner even noted that his PTSD made it "impossible" for him to persist at even simple tasks on a regular, dependable basis.  

Therefore, a 100 percent disability rating for PTSD from March 20, 1994 to February 6, 2014, is warranted.  

III.  SMC at the Housebound Rate

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

The Veteran has a single service-connected disability rated as total (i.e. his PTSD) since March 20, 1994.  He also has an additional service-connected disability (i.e. seizure disorder) that is independently rated at 80 percent, from May 6, 1996 to January 16, 2014.  The criteria for SMC at the housebound rate were thereby met as of May 6, 1996.  Thus, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective May 6, 1996.  

IV. Aid and Attendance Prior to January 16, 2014

Under the law, special monthly compensation (SMC) is payable to a veteran who needs the regular aid and attendance of another person or is considered housebound as a result of his disabilities.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2015).  A Veteran will be considered to be in need of regular aid and attendance if he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2015).  See 38 C.F.R. § 3.351(b), (c) (2015).

Under 38 C.F.R. § 3.352, elements of dependence include the inability to perform such tasks as dressing and undressing oneself, inability to maintain ordinary cleanliness, the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.), inability to feed oneself, inability to attend to the wants of nature, or such physical or mental incapacity as necessitates the care or assistance of another person on a regular basis to protect one from hazards or dangers incident to one's daily environment.  38 C.F.R. § 3.352(a) (2015).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist in order to establish entitlement to aid and assistance, but that at least one of the enumerated factors must be present.  The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need.

Service connection is currently in effect for a seizure disorder, effective from May 1996, and PTSD, effective from March 1994.  

The Veteran's claim for aid and attendance benefits was received on July 30, 2008.  

Correspondence dated in January 2009 from the Veteran's wife notes that the Veteran's seizure disorder manifests "at least five to eight times a month."  She also noted that he has bowel dysfunction, problems with his toes, and swollen knees, which prevent him from walking alone over 5 minutes.  She went on to state that she does not trust him to take his medication or take care of his hygiene.  

A letter dated in March 2009 from C.J., a certified nursing assistant, states that she cared for the Veteran from 1995-2001.  She noted his depression, seizure disorder, and PTSD. Further, she noted the Veteran's severe seizures and incidences of mild cardiac arrest while in her care.  His back pain rendered him immobile, restricted to use of a cane and/or wheelchair.  She stated that the Veteran needed assistance with dressing and bathing.  She also indicated he was suicidal, violent, and hallucinated.

During a September 2009 evaluation, a physician's assistant noted the Veteran's disabilities, both service-connected and nonservice-connected, and stated that the Veteran was in need of aid and assistance.  

The Board finds that aid and attendance is warranted from the date the Veteran filed his claim, July 30, 2008.  The evidence shows that the Veteran needs assistance in maintaining cleanliness and to protect him from hazards and dangers caused as the result of his service-connected disabilities.  As noted by the Veteran's wife, without assistance, it is unknown whether the Veteran would maintain his hygiene or continue to take his medication.  The treatment records indicate that when he does not take his medication, the Veteran's seizures increase in frequency and his PTSD symptomatology is exacerbated.  Additionally, as noted by C.J., the Veteran's seizures are severe, posing a danger to the Veteran.  The Veteran's claim is granted.

V. Automobile and Automobile Adaptation Allowance

A Veteran with a service-connected disability that results in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips is eligible for financial assistance in the purchase of one automobile or other conveyance or entitled to necessary adaptive equipment.  38 C.F.R. § 3.808.

Specifically, VA shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of Title 38, Chapter 39, and provide, repair, replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the Veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to the required specified degree.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808.

The loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

For adaptive equipment eligibility only, a showing of ankylosis of one or both knees or one or both hips is sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

The Veteran has no service-connected vision disabilities.  The Veteran additionally does not have any service-connected musculoskeletal disabilities.  Rather, he is service-connected for a seizure disorder and PTSD, each rated as 100 percent disabling.    

During VA treatment in January 2012, the Veteran reported 2 "mechanical falls" in 1987 and 1989 that left him wheelchair bound and with limited function of his lower extremities.  During treatment in July 2012, he linked the first fall to paraplegia, a condition that he reported having since 1980, separate from his seizure disorder.  He stated that the second fall, in 1989, caused his seizure disorder.  He did not attribute either fall to his seizure disorder or his PTSD.   

According to private treatment notes dated in December 2012, the Veteran's podiatrist indicated that the Veteran is wheelchair-bound "due to chronic low back pain, hip, and chronic sciatic pain."  

There is no indication that either his seizure disorder or PTSD cause loss of use of one or both feet, loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, amyotrophic lateral sclerosis, or ankylosis of either knee or either hip.  Although medical records indicate that the Veteran is a paraplegic, there is no evidence that his paraplegia resulted from either his service-connected seizure disorder or his service-connected PTSD.  Indeed, during treatment in January 2012, the Veteran himself attributed his lower extremity limited function to injuries sustained in falls.  Accordingly, as the Veteran does not meet the statutory requirements for automobile/special equipment adaptation, the Board finds that the preponderance of the evidence weighs against the Veteran's claim and it must be denied.   38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



VI. Special Home Adaptation/Specially Adapted Housing

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or, full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

As noted above, the Veteran is service-connected for a seizure disorder and post traumatic stress disorder, both rated 100 percent.  The medical evidence of record also indicates that the Veteran is bound to a wheelchair.  See Dec. 04, 2012 Podiatric Evaluation.  According to treatment notes dated in December 2012, however, the Veteran's podiatrist indicated that the Veteran is wheelchair-bound "due to chronic low back pain, hip, and chronic sciatic pain."  There is no indication that either his seizure disorder or PTSD cause loss of use of one or both lower extremities, blindness in both eyes, loss of use of one or both upper extremities, or full thickness or subdermal burns.  The Board readily acknowledges the Veteran's use of a wheelchair for ambulation.  However, the medical evidence of record indicates that he has multiple nonservice-connected disabilities that have restricted him to wheelchair use.

Therefore, the Board finds that a preponderance of the evidence is against the claim for special home adaptation/specially adapted housing.  The claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. at 53-56.

VII. Effective Date Prior to May 6, 1996, for TDIU

Regarding the  TDIU claim, the Veteran is now in receipt of a 100 percent schedular rating for PTSD.  The effective date of the 100 percent award is March 20, 1994, which is his original date of claim.  The assignment of a total schedular rating does not categorically render a TDIU claim moot.  Indeed, in Bradley v. Peake, 22 Vet. App. 280  2008), the Court held that VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating.  

The Veteran's PTSD was his sole service-connected disability prior to May 6, 1996.  Service connection for seizure disorder was granted effective from May 6, 1996.  An 80 percent rating was assigned.  He was also granted a TDIU.  In other words, it is not possible that a TDIU could be granted for another disability.  A grant of TDIU based upon a 100 percent disability rating for PTSD would constitute impermissible "duplicate counting of disabilities."  Therefore, the Veteran's TDIU claim is rendered moot prior to May 6, 1996, at which time he was in receipt of a 100 percent disability rating for PTSD.


ORDER

An evaluation in excess of 80 percent disabling for a seizure disorder, for the period prior to June 28, 2012, is denied.

An evaluation of 100 percent disabling for a seizure disorder is granted from June 28, 2012.

An evaluation of 100 percent disabling  for PTSD is granted from March 20, 1994.

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective March 20, 1994.

Entitlement to an effective date prior to May 6, 1996 for TDIU is denied.

Special monthly compensation on account of the need of the aid and attendance of another is granted from July 30, 2008.

Entitlement to automobile/special equipment adaptation is denied.

Entitlement to special home adaptation/specially adapted housing is denied.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


